I concur. While no valid distinction can be made between this act and a usury law, it is equally true that no valid distinction could be made between this act and a penal statute limiting the charges of surgeons and physicians, and compelling them to repay all fees collected in case of failure to cure. The impolicy of such a law might be more evident, but in principle it would be no more vicious than other laws limiting the price of commodities, and it could be much more easily vindicated as an exercise of the police power. The sick, the diseased and infirm, constitute a much larger class than the unemployed, and no class is under stronger compulsion to make improvident bargains in the hope of relief. But the preservation of the public health — a prime object of the police power — has not been deemed a justification for a law making it a crime to charge more than a fixed maximum for medical or surgical services. It is also essential to the public health that people should have a sufficient quantity of wholesome food, and there are numerous statutes designed to guard the purity of foodstuffs, but none limiting their price. The law considered in Holden v. Hardy, 169 U.S. 366, — a law limiting the hours of labor underground, — was properly sustained as a valid exercise of the police power. It is of a piece with the whole course of factory legislation in England, the United States, and other civilized countries during the last century, — legislation by which the condition of all operatives, and especially of children, has been so greatly ameliorated. It is based upon the unquestioned right of the state to prohibit its citizens from engaging, even voluntarily, in occupations destructive or dangerous to health or morals — or when an industry, though dangerous or detrimental, is nevertheless essential to the general welfare, from pursuing it in a manner unnecessarily hazardous or detrimental. Such legislation can never be cited as a precedent or justification for interference with freedom of contract in occupations useful, legitimate, and free from danger to the public health, safety, and morals.
The usury law stands alone as a precedent for this act, but that is an anomaly, and if it could be held to justify the enactment here in question, it would justify special laws fixing the prices of all commodities, and for labor and services of every description and in all vocations. *Page 242